Wedell, J.
(concurring in the majority opinion): I concur in the view that the district court was without jurisdiction to entertain the action.. Only one other court, namely, the probate court, might be empowered to order the execution of the lease in question. Whether the provisions of the probate code authorize the probate court to direct the execution of the instant lease is not an issue now presented or decided. Under these circumstances, I prefer to express no opinion on the constitutional question in the instant appeal.